Case 1:18-cr-00106-MAC-KFG Document 361 Filed 06/16/20 Page 1 of 1 PageID #: 1490




   UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                           §
                                                     §
  versus                                             §   CASE NO. 1:18CR106-6
                                                     §
  KENNETH ITHAI RIVAS                                §


       MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

           The Court referred this matter to the United States Magistrate Judge Keith F. Giblin for

  the administration of a guilty plea hearing. Judge Giblin conducted a hearing and issued his

  findings of fact and report and recommendation on the defendant’s guilty plea. The magistrate

  judge recommended that the Court accept defendant’s guilty plea. He further recommended that

  the Court finally adjudge defendant as guilty on Count One of the Indictment. The parties have

  not objected to the magistrate judge’s findings.

           The Court accepts the findings in the report and recommendation. The Court ORDERS

  that Judge Giblin’s report (#353) is adopted. The Court accepts the defendant’s guilty plea but

  defers acceptance of the plea agreement and plea agreement addendum until after review of the

  presentence report. It is finally ORDERED that defendant, Kenneth Ithai Rivas, is adjudged

  guilty on Count One of the Indictment charging a violation of Title 21, United States Code,

  Section 846, Conspiracy to Distribute and to Possess with the Intent to Distribute a Mixture or

  Substance containing at least fifty grams of a Schedule II Controlled Substance, namely

  Methamphetamine “actual”.

           SIGNED at Beaumont, Texas, this 16th day of June, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
